DETAILED ACTION
Note:	The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
1.	Claims 1-19 are pending and currently under consideration for patentability.

Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on June 11, 2020 is  in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Objections
4.	Claims 15, 16 and 19 are objected to because of the following informalities:  
Claims 15 and 19 recite the phrase “between about .5 mils and about 35 mils.” Please amend “mils” to the correct abbreviated unit of measure for millimeters: ---mm---.
Claim 16 has a period at the end of line 16. This should be corrected to a semi-colon.
 Appropriate correction is required.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,646,688 in view of Fiore (US 3,421,509). 
	With regard to instant claims 1-19, US 10,646,688 discloses protective sleeve for a urinary catheter, comprising: a sleeve configured to extend over an outer surface of the urinary catheter shaft from a proximal insertion end of the catheter shaft to a distal end of the catheter shaft; a protective sleeve tip defining the proximal end portion of the sleeve; wherein the sleeve and protective sleeve tip are of a single unitary construction and the sleeve and protective sleeve tip are formed of the same thin, flexible film; and the thin, flexible film conforms to and is supported by the proximal insertion end of the urinary catheter for insertion of the protective sleeve tip into the urethral opening, the protective sleeve tip has a rupturable proximal end configured to confine the proximal insertion end of the urinary catheter within the protective sleeve tip; and the protective sleeve tip is configured to rupture to allow advancement of the catheter through the remainder of the urethra.
	However, US 10,646,688 fails to claim the protective sleeve tip having: a first pre-use configuration when the proximal insertion end of the urinary catheter is not within the protective sleeve tip wherein the protective sleeve tip is in a collapsed state, and a second configuration when a proximal insertion end of a urinary catheter is inserted into the protective sleeve tip, in the second configuration the protective sleeve tip being in an extended state that is configured to cover the proximal insertion end of the urinary catheter shaft.
	Fiore discloses a protective sleeve (32) for a urinary catheter (10; abstract), comprising: a sleeve (32) configured to extend over the proximal insertion end of a urinary catheter shaft (11’); the sleeve (32) defining a protective sleeve tip (36; Fig. 5) wherein the sleeve (32) and protective sleeve tip (36) are of a single continuous unitary construction and the sleeve (32) and protective sleeve tip (36) are formed of the same thin, flexible film (col. 4, line 71 - col. 5, line 4; ‘attached to end 35 or as part of the material of barrel 33 is a tubulation 36’), the protective sleeve tip (36) having a first pre-use configuration when a proximal insertion end (13) of the catheter is not within the protective sleeve tip (tip of 36) wherein the protective sleeve tip is in a collapsed state (best seen in Fig. 5), and a second configuration when a proximal insertion end (13) of a urinary catheter (10) is inserted into the protective sleeve tip (Fig. 5; phantom line of 36), in the second configuration the protective sleeve tip (36) being in an extended state that is configured to cover the proximal insertion end (13) of the urinary catheter shaft (11’) and the thin, flexible film conforms to and is supported by the proximal insertion end (13) of the urinary catheter (10) for insertion of the protective sleeve tip (36) into the urethral opening (col. 5, lines 4-17).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the protective sleeve tip claimed by US 10,646,688 to include a first pre-use configuration and second configuration, similar to that disclosed by Fiore, in order to provide a flexible tubulation path that unrolls upon itself as the catheter progresses toward the bladder, covering any contaminant material about the end of the sleeve, as suggested by Fiore in column 5, lines 4-17.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 8-10, 15 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially semi-cylindrical shape” in claims 8-10 is a relative term which renders the claim indefinite. The term “substantially semi-cylindrical” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, the relative term “substantially semi-cylindrical” will be interpreted as “substantially cylindrical.”
The term “between about .5 mils and about 35 mils” in claims 15 and 19 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, the relative term “about” will be treated with a reasonable degree of error, such as +/- 5 mm.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fiore (US 3,421,509) in view of House (US PGPUB 2008/0097463).

9.	With regard to claims 1-4 and 16, Fiore discloses a protective sleeve (32) for a urinary catheter (10; abstract), comprising: a sleeve (32) configured to extend over the proximal insertion end of a urinary catheter shaft (11’); the sleeve (32) defining a protective sleeve tip (36; Fig. 5) wherein the sleeve (32) and protective sleeve tip (36) are of a single continuous unitary construction and the sleeve (32) and protective sleeve tip (36) are formed of the same thin, flexible film (col. 4, line 71 - col. 5, line 4; ‘attached to end 35 or as part of the material of barrel 33 is a tubulation 36’), the protective sleeve tip (36) having a first pre-use configuration when a proximal insertion end (13) of the catheter is not within the protective sleeve tip (tip of 36) wherein the protective sleeve tip is in a collapsed state (best seen in Fig. 5), and a second configuration when a proximal insertion end (13) of a urinary catheter (10) is inserted into the protective sleeve tip (Fig. 5; phantom line of 36), in the second configuration the protective sleeve tip (36) being in an extended state that is configured to cover the proximal insertion end (13) of the urinary catheter shaft (11’) and the thin, flexible film conforms to and is supported by the proximal insertion end (13) of the urinary catheter (10) for insertion of the protective sleeve tip (36) into the urethral opening (col. 5, lines 4-17).
Fiore is silent in regard to the protective sleeve extending over the catheter shaft from the proximal insertion end to the distal end.
However, House discloses devices for handling a catheter assembly (abstract; Figs. 1-6), wherein a protective sleeve (120) extends over the length of a catheter shaft (130), from the proximal insertion end (catheter tip, 112) to the distal end (opposite end; not shown; [0024-0025]).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the protective sleeve tip disclosed by Fiore to extend from the proximal insertion end to the distal end of the catheter shaft, similar to that disclosed by House, in order to provide a protective sleeve that allows for gripping and maneuvering of the catheter shaft at different locations while maintaining a contamination free environment, as suggested by House in paragraphs [0024] and [0025].
Further, Fiore fails to explicitly disclose within the same embodiment, that the sleeve has a rupturable proximal end configured to confine the proximal insertion end of the catheter shaft within the protective sleeve tip; and the proximal insertion end of the catheter shaft being proximally advanceable to rupture the proximal end of the protective sleeve tip to advance the catheter through the urethra.
	In a separate embodiment (Figs. 1-3), Fiore discloses that the sleeve (32) has a rupturable proximal end (at overlapping wedge-shaped flap segments, 31) confining the proximal insertion end (13) of the catheter shaft (11) within the protective sleeve tip (flap assembly, 28); and the proximal insertion end (13) of the catheter shaft (11) being proximally advanceable to rupture the proximal end of the protective sleeve tip (28) to advance the catheter (10) through the urethra (col. 4, lines 5-31).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the protective sleeve tip disclosed by Fiore to include a rupturable proximal end, similar to the first embodiment of the protective sleeve tip disclosed by Fiore, in order to provide the proximal insertion end of the catheter with additional degrees of protection, permitting the catheter to be inserted past the open end of the sleeve without contacting any secretion material gathered near the end of the sleeve, as suggested by Fiore in column 4, lines 42-45. Additionally, House provides one having ordinary skill in the art with motivation to provide the protective sleeve tip with a rupturable proximal end, as House discloses a protective sleeve tip (introducer, 115) with a rupturable tip (slitted tip portion, 141 forming 4 or more flaps) providing a controlled passageway for the catheter (130) to be advanced through ([0029-0030]; Fig. 1).

10.	With regard to claims 5-7, in a separate embodiment (Figs. 1-3), Fiore discloses that the sleeve (32) has a rupturable proximal end comprising two cross perforations/slits closed by at least one seal (at a number of overlapping wedge-shaped flap segments, 31) confining the proximal insertion end (13) of the catheter shaft (11) within the protective sleeve tip (flap assembly, 28); and the proximal insertion end (13) of the catheter shaft (11) being proximally advanceable to rupture the proximal end of the protective sleeve tip (28) to advance the catheter (10) through the urethra (col. 4, lines 5-31). 
Additionally, House discloses a protective sleeve tip (introducer, 115) with a rupturable tip comprising two cross perforations/slits closed by at least one seal (slitted tip portion, 141 forming 4 or more flaps) for the catheter (130) to be advanced through ([0009]; [0027-0030]; Fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the rupturable proximal end disclosed by Fiore in view of House to include two cross perforations/slits closed by at least one seal, similar to the first embodiment of the protective sleeve tip disclosed by Fiore or the slitted sleeve tip disclosed by House, in order to provide the proximal insertion end of the catheter with additional degrees of protection, permitting the catheter to be inserted past the open end of the sleeve without contacting any secretion material gathered near the end of the sleeve, as suggested by Fiore in column 4, lines 42-45; while also providing the catheter with a controlled passageway to be advanced therethrough, as suggested by House in paragraphs [0029-0030].

11.	With regard to claim 8, Fiore, as modified above, discloses that the rupturable proximal end of the protective sleeve tip (36) comprises a substantially semi-cylindrical shape (Fig. 5) terminating in a single opening (‘single aperture peripheral film’) smaller than the diameter of the catheter shaft (11; Fig. 3; cal. 4, lines 5-34),

12. 	With regard to claims 9 and 10, Fiore, as modified above, discloses that the rupturable proximal end of the protective sleeve tip (36) comprises a substantially semi-cylindrical shape (Fig. 5) terminating in three to five openings (between flap segments) each smaller than the diameter of the catheter shaft (11; Fig. 3; col. 4, lines 3-34).

13. 	With regard to claim 11, Fiore, as modified above, discloses that the rupturable proximal end of the protective sleeve tip (36) comprises an inwardly curved shape (Fig. 5) terminating in a linear opening (‘single aperture peripheral film’) shorter in length than the diameter of the catheter shaft (11; Fig. 3; col. 4, lines 3-31).

14. 	With regard to claim 12, While Fiore, as modified above, discloses that the rupturable proximal end of the protective sleeve tip (36) comprises an upside-down funnel shape terminating in a linear opening (Fig. 5) less than the diameter of the catheter shaft (Fig. 5) to confine the proximal insertion end (13) of the catheter shaft (11; best seen in Fig. 5; col. 4, line 71- col. 5, line 17), Fiore and House fail to explicitly disclose an hour glass shape to the protective sleeve tip.

However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the protective sleeve tip disclosed by Fiore in view of House to have an hour glass shape, since it has been held that changes in shape represent a design choice, and so a person of ordinary skill in the art at the time of invention would have found that the change in shape did not sufficiently alter the device as it was an obvious change motivated by manufacturing parameters or user preference. See in re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1996). Furthermore, one having ordinary skill in the art would be motivated to test protection sleeve tips of differing shapes in order to determine the smoothest transition into the urethra during use of the catheter, and similar to Fiore’s disclosed upside-down funnel shape, an hour glass shape would provide similar benefits as there is a gradual transition from larger to smaller diameter, providing ease of catheter advancement. Fiore also provides suggestion to utilize different types of flap assemblies and overlay devices in column 4, lines 5-31.

15. 	With regard to claims 13 and 17, Fiore discloses that the protective sleeve tip (36) has an outer surface having a hydrated hydrophilic coating (lubricated or pre-lubricated) thereon facilitating insertion of the proximal end of the protective sleeve tip (36) into the distal portion of the urethra (Fig. 5; col. 5, lines 15-17 and 69-72).

16. 	With regard to claims 14 and 18, Fiore, as modified above, discloses that the thin, flexible material from which the protective sleeve tip (36) is formed is selected from a group consisting of polyurethane and polyethylene (col. 2, lines 1-6; col. 3, lines 1-4).

17. 	With regard to claims 15 and 19, Fiore and House are silent in regard to the protective sleeve tip (36) having a thickness between about 0.5 mils and about 35 mils.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the thickness of the protective sleeve tip disclosed by Fiore in view of House to be between 0.5 and 35 millimeters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. In the instant case, one having ordinary skill in the art would be motivated to modify the sleeve thickness in order to determine the optimal thickness for use with the human urethra so that the patient is not in discomfort and so that the catheter can slide within the walls of the protective sleeve tip while inside of the urethra.

Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Singery et al. (US 4,692,154) discloses a catheter guide.
	Fiore (US 5,792,114) discloses an introducer for sterile insertion of catheter.
	Reydel et al. (US PGPUB 2001/0044595) discloses an introducer apparatus with eversible sleeve.

19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J MENSH/Primary Examiner, Art Unit 3781